                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


BENJAMIN WATKINS LEIGH,                               4:19-CV-04102-KES

                    Plaintiff,


       vs.                                         ORDER DISMISSING CASE

MORIARTY RENTALS, MARILYN
MCKINNEY, STEVE MCKINNEY, and
STEVEN J. BRITZMAN, ESQ,

                    Defendants.


      On June 17, 2019, Benjamin Watkins Leigh filed a pro se lawsuit

alleging that defendants Moriarty Rentals, Marilyn McKinney, and Steve

McKinney, harassed him and denied him his civil right to use the community

room and to form a tenant’s union at his elderly living center. Docket 1. On

July 10, 2019, Leigh filed a supplement to his original complaint that added a

new defendant, Steven J. Britzman. Docket 5. Leigh alleges that Britzman

violated the Fair Housing Act. Id. at 1. Leigh also filed a motion for leave to

proceed in forma pauperis and a motion to appoint counsel. Dockets 2, 3.

      Leigh is a resident at Heritage Estates II in Brookings, South Dakota,

which is owned by defendant Moriarty Rentals and managed by defendants

Marilyn and Steve McKinney. Docket 1 at 1, 4. Leigh alleges several claims of

harassment beginning on or about January 6, 2019. Id. at 4. Leigh claims that
Marilyn and Steve McKinney bar residents from the community room, restrict

times the community room is open for meals, remove residents’ possessions

and food from the community room, act rudely to visitors, and commit other

acts of “psychological abuse” against residents. Id. at 3-5; Docket 5. Leigh also

alleges that Britzman endorses these management policies and interferes with

tenants’ rights to organize. Docket 5 at 1. Additionally, Leigh alleges that

Moriarty Rentals filed a three-day notice to quit, signed by Britzman in his role

as Moriarty Rentals’ attorney, in order to begin eviction proceedings on May 24,

2019, after Leigh attempted to form a tenants’ union. Docket 1 at 1, 5, 7;

Docket 5 at 9.

      A federal court may authorize the commencement of suit without

prepayment of fees when an applicant files an affidavit stating he is unable to

pay the costs of the lawsuit. 28 U.S.C. § 1915(a)(1). “Under 28 U.S.C. § 1915,

the decision whether to grant or deny in forma pauperis status is within the

sound discretion of the trial court.” Cross v. Gen. Motors Corp., 721 F.2d 1152,

1157 (8th Cir. 1983). “[I]n forma pauperis status does not require a litigant to

demonstrate absolute destitution.” Lee v. McDonald’s Corp., 231 F.3d 456, 459

(8th Cir. 2000). The court finds that Leigh satisfies § 1915 and grants his

motion for leave to proceed in forma pauperis.

      Because Leigh is proceeding pro se, his pleadings must be liberally

construed and his complaint, “however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers[.]” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (internal quotation omitted). But a plaintiff

                                        2
seeking to bring a lawsuit in federal court must establish that the court has

subject matter jurisdiction.

      “[F]ederal courts are courts of limited jurisdiction[.]” United States v.

Afremov, 611 F.3d 970, 975 (8th Cir. 2010). A district court “has a special

obligation to consider whether it has subject matter jurisdiction in every case.”

Hart v. United States, 630 F.3d 1085, 1089 (8th Cir. 2011) “This obligation

includes the concomitant responsibility ‘to consider sua sponte [the court’s

subject matter] jurisdiction . . . where . . . [the court] believe[s] that jurisdiction

may be lacking.’ ” Id. (alteration in original) (quoting Clark v. Baka, 593 F.3d

712, 714 (8th Cir. 2010)). Under 28 U.S.C. § 1331, federal district courts “have

original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States.” Under 28 U.S.C. § 1332, federal district courts

“have original jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between . . . citizens of different States[.]” Thus, federal courts have subject

matter jurisdiction through federal question jurisdiction or diversity

jurisdiction.

      First, the court will consider whether it has federal question jurisdiction.

Leigh does not raise a federal question. “[A] suit ‘arises under’ federal law ‘only

when the plaintiff’s statement of his own cause of action shows that it is based

upon [federal law].’ ” Vaden v. Discover Bank, 556 U.S. 49, 60 (2009) (alteration

in original) (quoting Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152

(1908)). In his original complaint, Leigh cites no federal civil statute for his

                                           3
claim, instead repeating the nature of suit code for housing and

accommodations issues under civil rights. Docket 1 at 7. In the supplement to

his complaint, Leigh alleges that Britzman endorses “management policies that

violate the Fair Housing Act.” Docket 5 at 1.

      The court liberally construes Leigh’s complaint and supplement as a

claim under the Fair Housing Act, 42 U.S.C. §§ 3601-3619, and under the Civil

Rights Act, 28 U.S.C. § 1983. The Fair Housing Act allows a claim for

retaliatory evictions that are discriminatory. See 42 U.S.C. § 3617; see also

Neudecker v. Boisclair Corp., 351 F.3d 361, 364 (8th Cir. 2003) (finding that

threats of eviction “sufficiently alleged an adverse action” to advance past the

pleading stage). But Leigh does not allege discrimination based on a protected

class and cannot bring a claim under the Fair Housing Act. “[W]here the text

and structure of a statute provide no indication that Congress intends to create

new individual rights, there is no basis for a private suit, whether under § 1983

or under an implied right of action.” Gonzaga Univ. v. Doe, 536 U.S. 273, 286

(2003). Because the Fair Housing Act does not recognize a private cause of

action, he is not provided one by § 1983. See id. Thus, Leigh does not raise a

federal question.

      Second, the court will consider whether it has diversity jurisdiction.

Diversity jurisdiction “requires an amount in controversy greater than $75,000

and complete diversity of citizenship among the litigants.” OnePoint Sols., LLC

v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007) (citing 28 U.S.C. § 1332(a)).

“Complete diversity of citizenship exists where no defendant holds citizenship

                                        4
in the same state where any plaintiff holds citizenship.” Id. Here, Leigh’s claim

lacks complete diversity because Leigh and all defendants are residents of

South Dakota. Docket 1 at 2; Docket 5 at 9. Thus, the claim does not fall under

diversity jurisdiction.

      Because Leigh’s claim does not present a federal question or have

complete diversity, this court does not have jurisdiction to hear this claim.

Thus, it is

      ORDERED that Leigh’s motion to proceed in forma pauperis (Docket 2) is

granted.

      IT IS FURTHER ORDERED that Leigh’s complaint (Docket 1) is dismissed

without prejudice for lack of subject-matter jurisdiction.

      IT IS FURTHER ORDERED that Leigh’s motion to appoint counsel

(Docket 3) is denied as moot.

      Dated August 16, 2019.


                                      BY THE COURT:


                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        5
